Citation Nr: 1508586	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for deviated septum and/or sinus disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in January 2014 and June 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss has been raised by the record in a January 2015 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Based on the probative evidence of record, Hepatitis C was not incurred during active military service or related to any incident of active military service.

2.  There is no competent and credible evidence that the Veteran has a current diagnosis of a deviated septum and/or sinus disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Hepatitis C have not been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

2.  The criteria for entitlement to service connection for deviated septum and/or sinus disability have not been met.  38 U.S.C.A. § 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in September 2007 and May 2008.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in June 2009 and SSOCs in June 2013, April 2014, and October 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in July 2014.  The examination report reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans' Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service events or injuries and whether the Veteran's current disabilities are related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in January 2014 and June 2014.  The Board specifically instructed the AOJ to obtain all VA treatment records, schedule the Veteran for an examination to determine whether his Hepatitis C and deviated septum and/or sinus disability is etiologically related to service, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded examinations to determine the etiology of his Hepatitis C and deviated septum and/or sinus disability.  Thereafter, the Veteran's claims were readjudicated in April 2014 and October 2014 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319  (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).




V.  Analysis

Hepatitis C

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2014 Compensation and Pension (C&P) examination report, the examiner noted that the Veteran was diagnosed with Hepatitis C in 2006.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  In an October 2013 hearing, the Veteran testified that he had monogamous unprotected sexual intercourse while in active service.  There is a possibility, however slim, that this activity could have caused the Veteran to contract Hepatitis C.  38 U.S.C.A. § 5107(b) (West 2014), 38 C.F.R. § 3.102 (2014).

The Veteran fails to meet the third threshold element of service connection, a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a July 2014 C&P examination report, the VA examiner noted that there were no STRs documenting any treatment for Hepatitis in service.  The Veteran reported intranasal cocaine use from 1984 to 2005.  A treatment note from August 2006 noted that the Veteran was positive for Hepatitis C.  A September 2007 statement from the Veteran noted that during his entrance examination, the Army "used an air gun when I received an inoculation," which he believed caused his Hepatitis.  During the Veteran's March 2008 C&P examination, the examiner noted that there were no records documenting the use of an air gun for inoculations or Hepatitis on the Veteran.  During his October 2013 hearing, the Veteran testified that during active service, he had a monogamous heterosexual relationship with unprotected sex.  The VA examiner noted that some VA notes indicated that the Veteran used cocaine during military service, but there were differing statements by the Veteran as to this fact.  

The VA examiner opined that it was less likely than not that the Veteran's Hepatitis C was related to risk factors in service, to include unprotected sex.  The examiner's rationale was that from the review of the records, the Veteran was documented to have used intranasal cocaine for a period of 21 years, between 1984 and 2006, with a relapse in 2008.  There were also records that suggested he used crack cocaine.  There was a discrepancy from the Veteran's statements as to whether he used cocaine during military service.  The only risk factor identified for Hepatitis C was cocaine use.  The first time the Veteran mentioned unprotected sex as a risk factor was in 2013, after he had already been denied service connection by the RO.  See Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This lapse in time and potential motivation reduces the credibility of the Veteran's assertion.  

The VA examiner noted that there is no link in medical literature between the use of air gun injectors and the transmission of Hepatitis C.  There are, however, numerous references reporting an increased incidence of Hepatitis C in non-intravenous drug users, with reported prevalence ranging from 2.3 percent to 35.3 percent.  By contrast, studies have shown that Hepatitis C can be transmitted by unprotected sex, but with a significantly much lower prevalence than non-intravenous drug use, 0% to 0.6%.  Hepatitis C transmission occurs much more frequently in the non-intravenous drug user group when compared to Hepatitis acquired through unprotected heterosexual contact.  The VA examiner noted that the Veteran used cocaine over a much longer time period than just military service, including prior to entering the military.  "Based on the preponderance of evidence, it is my opinion that [it] is less than 50 [percent] likely than not that Veteran's Hepatitis C is related to risk factors in service, including unprotected sex."

The Board has not overlooked the Veteran's testimony with regard to his Hepatitis C.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person, such as the Veteran, is competent to discern the etiology of his Hepatitis C, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the July 2014 C&P examiner have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology.

Since there is no affirmative evidence of a nexus between the Veteran's Hepatitis C and active service, and there is evidence against such a nexus, the Board concludes that the preponderance of the evidence is against granting service connection.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Deviated Septum and/or Sinus Disability

The Veteran contends that he is entitled to service connection for a deviated septum and/or sinus disability.  Based on the competent and credible medical evidence, the Board concludes that the Veteran does not have a current diagnosis of a deviated septum and/or a sinus disability and his claim must be denied.

The Veteran does not satisfy the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a March 2014 C&P examination report, the examiner noted that the Veteran had been diagnosed with a deviated septum in service.  A September 1990 STR noted that the Veteran had a deviated septum.  In November 1990, the Veteran underwent a septoplasty to correct his deviated septum.  There are no further treatment records in service documenting deviated septum problems.  

In an August 2006 treatment report, the Veteran noted that he experienced post-nasal drip and had boggy nasal mucosa.  The Veteran was assessed with "sinus/Eustachian tube dysfunction (ETD)."  The Board notes that the Veteran has reported various ETD symptoms on and off over the years.  An August 2006 treatment report noted that the Veteran experienced environmental allergies and ETD, a January 2008 treatment report noted that the Veteran felt fluid in his right ear.  There were no other ear, nose, or throat complaints until a January 2012 treatment note where the Veteran reported that it felt like he had fluid in his left ear, but examination of the Veteran's ear at that time was normal.  An August 2013 treatment record notes the Veteran reported that he had right ear drainage "ongoing for many years."  

In a March 2014 C&P examination report, the Veteran reported fluid and ringing in his ears, and a runny, nose, on and off for a couple of years, but noted that he had not sought medical attention or taken medication for these symptoms.  The VA examiner noted that on examination, there were no fluids in the Veteran's ears or nasal congestion.  March 2014 x-rays revealed that the Veteran's frontal sinuses were not well aerated.  All the remaining paranasal sinuses were well aerated and clear.  The bones were unremarkable.  The impression was that there was no radiographic evidence of sinusitis.  The VA examiner noted that there was no deviation of the septum evident on the physical or x-rays.

In a July 2014 C&P examination report, the examiner noted that the Veteran was diagnosed with allergic rhinitis in 2006 but that March 2014 x-rays revealed no current evidence of sinusitis.  The Veteran was diagnosed with acute barotrauma to the middle ears and ETD.  The VA examiner opined that it was less likely than not that the Veteran had a sinus disability or residual of deviated septum related to service, to include any symptomatology shown in active service.  The rationale was that from a review of the STRs, it appeared that the Veteran had symptoms consistent with seasonal allergies prior to military service.  The VA examiner noted that there was no evidence that he required medical visits or medications to treat this during service, and there was no objective evidence of treatment for rhinitis post-military until 2006, it is less likely than not that the Veteran's symptoms were aggravated by military service.  The examiner noted that the records reflected that the Veteran was found to have a deviated septum as an incidental finding during an ears, nose, and throat examination.  

While in his October 2013 hearing and during the March 2014 C&P examination, the Veteran reported that he had trauma to his nose during service, the July 2014 C&P examiner noted that the Veteran never reported any nasal trauma that caused his deviated septum during active service.  It was not until the Veteran filed a claim for service connection for a deviated septum that he noted his nasal trauma during service.  That statement was made nearly 15 years after the event was asserted to have occurred and was made in connection with a claim for pecuniary gain.  See Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  This lapse in time and potential motivation reduces its credibility.  His STRs, including reports of examinations, appear to be complete and it is reasonable to conclude that they would include reference to an incident of nasal trauma severe enough to cause a deviated septum, if such occurred.  It is also reasonable to conclude that they are accurate because they are prepared by impartial health care providers and exist for the purpose of making a contemporaneous record to provide the Veteran successful health care and to provide an accurate record of findings on examination for purposes of entrance and exit to service.  

The Veteran's report at service separation, that he had not had a head injury, broken bones, and was in "excellent health," is a contemporaneous report where no pecuniary gain was sought.  Thus, it is found to be credible.  It follows that the Veteran's current report of nasal trauma during active service is not credible.  Thus, the STRs constitute affirmative findings that such nasal trauma did not occur.  As such, in regards to his assertions of nasal trauma causing his deviated septum in active service, the Board finds the Veteran's assertion to be not credible.

In Kahana v. Shinseki, the Court held that silence in the STRs can constitute "contradictory" evidence weighing against the credibility of a claimant's testimony, but cannot, by itself, be the basis for a denial.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J. concurring).  In order to infer from this silence that a claimed disability did not manifest during active service, the Board must find that the STRs are complete "in relevant part," and that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred."  Id. (citing Fed. R. Evid. 803 (7) (noting that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded)).

This case can be distinguished from Kahana.  Here, the STRs are complete "in relevant part."  Additionally, unlike in Kahana where there was no record of the Veteran's anterior cruciate ligament (ACL) injury, in this case, the Veteran affirmatively reported on his February 1991 Report of Medical History that he did not have a nasal trauma, causing his deviated septum, at separation, contradicting his later statement.  Id.  For the forgoing reasons, the Board finds the contemporaneous medical records to be of greater probative weight than the Veteran's current assertion that he experienced nasal trauma during active service.

Because there is no credible evidence that the Veteran experienced nasal trauma in service, the VA examiner opined that it was congenital.  The Veteran's deviated septum was repaired in service to see if this would improve the Veteran's ear symptoms and allow him to continue his military occupational specialty as a diver. However, the VA examiner opined that there was no evidence that the Veteran has had any residuals due to his deviated septum surgery.  This opinion is further strengthened by the lack of objective evidence of a deviated nasal septum on the March 2014 examination and x-rays, or any ear, nose, and throat evaluations at a VA medical center.

The VA examiner also opined that it was less likely than not that the Veteran has a chronic condition of ear barotrauma related to active service.  The rationale was that while the Veteran did sustain recurrent barotrauma to his middle ear, as a result of diving and pressure testing, there was no objective evidence that the Veteran developed a chronic condition or residuals due to these episodes.  Long term sequelae of barotrauma usually causes peripheral vestibular effects and the VA examiner noted that the Veteran had not had any symptoms of a vestibular defect and no objective findings of this were ever been noted by any examiner.  

Finally, the VA examiner opined that it was less likely than not that the Veteran has ETD related to service, to include any symptomatology shown in service.  The rationale was that while the Veteran had ETD symptoms in military service, there is no evidence he had further symptoms after he changed his MOS.  The Veteran's February 1991 separation examination referred to ear pressure "in past," suggesting that he no longer had these symptoms at separation.  The VA examiner opined that the Veteran's symptoms of ETD were caused by his pre-existing allergic rhinitis and intermittent viral infections, all of which were resolved.  There is no objective evidence of ETD treatment post-military, until 2006, and symptoms since then have been intermittent.  

The VA examiner also noted that during the Veteran's October 2013 hearing, the Veteran gave a history of traumatic deviated septum which was not substantiated by STRs.  The Veteran also reported that he experienced bleeding from his ears, sinuses, and nose.  The VA examiner noted that these symptoms were not consistent with ETD or ear barotrauma and were not documented in any objective records.  The Board also notes that the historical details provided by the Veteran concerning his Hepatitis C claim were also inconsistent with objective records available during and post-military service.

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis for deviated septum, and/or sinus disability, at any time during the appeal period.

The Board finds that entitlement to service connection for deviated septum, and/or sinus disability is not warranted.  The Veteran's STRs do not reveal any complaint, diagnosis, or treatment for deviated septum after the Veteran had his surgery.  Additionally, the Veteran does not have a current diagnosis of a deviated septum and/or sinus disability.

The Board has not overlooked the lay testimony with regard to the Veteran's deviated septum and/or sinus disability.  Despite these lay statements, in the absence of specialized medical training, there is no basis for concluding that a lay person such as the Veteran is competent of discerning the etiology of his deviated septum and/or sinus disability, , in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the July 2014 C&P examiner have been accorded greater probative weight and weigh heavily against the lay statements of etiology.

On the basis of the above analysis, the Board concludes that the preponderance of the evidence is against granting service connection.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Hepatitis C is denied.

Service connection for deviated septum, and/or sinus disability, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


